Pillsbury, J. The title to the eighty-acre tract claimed to be omitted from the mortgage, was in William P. McCarty in fee. The records of the county did not disclose any lien upon it at the time of his purchase. The direct operation of the decree is to deprive him of his fee simple title, by subjecting it to the title of the mortgage. A freehold is thus involved in this cause, and the appeal should have been taken to the Supreme Court. We have no jurisdiction to determine the question whether the decree of the court below, was proper in depriving the said William P. of his fee in the land. The appeal must therefore be dismissed. Appeal dismissed.